DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/10/2021 has been entered. Applicant has amended claims 1, 5, 7, 8, 9, 11, and 12. Claim 23 has been added. Applicant has cancelled claims 2 and 17-22. Claims 1, 3-16, and 23 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.
	Regarding the auxiliary cooling channel…
	The examiner notes that Mankowski (2020/0154981) teaches of a medical instrument including an auxiliary cooling channel, seen in Fig. 3 as the water channel for flushing an observation area 13 e. Furthermore, the base body of the shaft of Mankowski is made of one solid element, as described in paragraph [0062]. 
	Regarding additive manufacturing…
	The examiner notes that Herzog (2020/0113698) teaches of forming an endoscope and channel structure having multiple channels through additive manufacturing. This reference, in combination with Mankowski teaches the additive manufacturing limitation seen in claim 1 (see current 103 rejection below for more details).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the heat removal element" in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described below in the Applicant’s specification as performing the claimed function, and equivalents thereof.
a material with good thermal conductivity, as seen in para [0046]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, 4, 9, 11, 12, 14, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0154981 to Mankowski in view of US 2020/0113698 to Herzog et al. (hereinafter “Herzog”).
Regarding claim 1, Mankowski discloses a medical instrument configured to provide access to an interior of a body ([0029]- Fig. 1 is an axonometric view of an endoscope), the instrument comprising: 
	a shaft having an elongated base body (Fig. 1 - insertion tube 1), 
	wherein the base body extends between a distal end and a proximal end of the shaft (Fig. 1 - insertion tube 1), and 
	a handle that is coupled to the base body of the shaft at the proximal end (Fig. 1-handle 3), 
	wherein the shaft defines at least a first channel (Fig. 3- suction channel 13 c) and a second channel that are formed in and extending through the shaft (Fig. 3- Optical-illumination channel 13a), 
	wherein the first channel provides a passage for surgical instruments through the shaft ([0065]- the distal guiding connector 2 is provided with an entrance of a biopsy channel 6 which is connected with the suction channel and is used for inserting endoscopic instruments through it), wherein the second channel is adapted to accommodate an observation optics ([0011]- the elastic tube of the optical-illumination module is conducted inside and through the whole of the length of the insertion tube through the optical-illumination channel), 
	wherein the second channel is adjacent to at least one auxiliary cooling channel that is connected to the second channel (Fig. 3-water channel for flushing an observation area 13 e), 
([0062]- bunch of functional channels 13 are placed inside the insertion tube 1), and 
	wherein the base body of the shaft is an integrally formed one-piece design ([0062]- The bunch of functional channels 13 is formed as a multichannel tube made of flexible polymer, can be low density polyethylene, which is made as one solid element).
Mankowski does not expressly teach wherein the base body of the shaft is formed through additive manufacturing.
However, Herzog teaches of an analogous endoscopic device wherein the base body of the shaft is formed through additive manufacturing (Fig. 4; see [0043]; [0038]- with the aid of the device 1 shown in FIG. 1, a method can be implemented for the additive manufacturing of a medical component 11 insertable, at least in segments, into an object, i.e., in particular into a human being or an animal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Herzog that teach using additive manufacturing to form the base body of the shaft into the teachings of Mankowski that teach base body of the shaft is an integrally formed one-piece design. It would have been advantageous to make the combination so that any channel geometries or channel structure geometries can be manufactured and to positively affect the cost-effectiveness of the manufacture of particular components ([0010] of Herzog).
The modified device of Mankowski in view of Herzog will hereinafter be referred to as modified Mankowski.
Regarding claim 3, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the base body is slotted along its longitudinal extension ([0062]- bunch of functional channels 13 are placed inside the insertion tube 1).
Regarding claim 4, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the second channel is adapted to accommodate an illumination unit in addition to the observation optics ([0079]- A light from the light generating device is transmitted through the optical fiber bundles 12 b 4 of the optical-illumination module 12 to the end of the endoscope).
Regarding claim 9, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein two auxiliary cooling channels are provided (Fig. 3- water channel for flushing lenses 13 d & water channel for flushing an observation area 13 e), and wherein the second channel is located between the two auxiliary cooling channels that are connecting a distal end region of the second channel to the proximal end (Fig. 3- Optical-illumination channel 13a).
Regarding claim 11, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the second channel is located between the first channel and the handle, when viewed in a longitudinal central plane through the shaft (Fig. 1), and wherein the at least one auxiliary cooling channel is located laterally of the longitudinal central plane through the shaft (Fig. 3-water channel for flushing an observation area 13 e).
Regarding claim 12, modified Mankowski teaches the instrument of claim 1,and Mankowski further discloses wherein the base body of the shaft comprises, at its circumferential region that is facing the handle, an accumulation of material, which accommodates the second channel and the at least one auxiliary cooling channel ([0062]- The bunch of functional channels 13 is formed as a multichannel tube made of flexible polymer, can be low density polyethylene, which is made as one solid element).
Regarding claim 14, modified Mankowski teaches the instrument of claim 1, & Mankowski further discloses wherein at the distal end, a tip is formed at the base body (Fig. 1 - distal tip 1 a).
Regarding claim 16, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the shaft and the handle form part of a spatula for an endoscopic instrument (Fig. 1- Insertion tube 1 & handle 3).
Regarding claim 23, Mankowski discloses in Fig. 1 a spatula configured to provide access to an interior of a body for an endoscopic instrument ([0029]- Fig. 1 is an axonometric view of an endoscope), the spatula comprising: 
	a shaft having an elongated base body (Fig. 1 - insertion tube 1), 
	wherein the base body extends between a distal end and a proximal end of the shaft (Fig. 1 - insertion tube 1), and 
	a handle that is coupled to the base body of the shaft at the proximal end (Fig. 1-handle 3), 
	wherein the shaft defines at least a first channel (Fig. 3- suction channel 13 c) and a second channel that are formed in and extending through the shaft (Fig. 3- Optical-illumination channel 13a), 
	wherein the first channel provides a passage for surgical instruments through the shaft ([0065]- the distal guiding connector 2 is provided with an entrance of a biopsy channel 6 which is connected with the suction channel and is used for inserting endoscopic instruments through it), 
([0011]- the elastic tube of the optical-illumination module is conducted inside and through the whole of the length of the insertion tube through the optical-illumination channel), and 
	wherein the second channel is adjacent to at least one cooling channel configured to provide cooling and connected to the second channel (Fig. 3-water channel for flushing an observation area 13 e), 
	wherein the first channel, the second channel and the at least one cooling channel are formed in the base body ([0062]- bunch of functional channels 13 are placed inside the insertion tube 1), and 
	wherein the base body of the shaft is an integrally formed monolithic design formed ([0062]- The bunch of functional channels 13 is formed as a multichannel tube made of flexible polymer, can be low density polyethylene, which is made as one solid element) by an additive manufacturing process.
Mankowski does not expressly teach wherein the base body of the shaft is formed by an additive manufacturing process.
However, Herzog teaches of an analogous endoscopic device wherein the base body of the shaft is formed by an additive manufacturing process (Fig. 4; see [0043]; [0038]- with the aid of the device 1 shown in FIG. 1, a method can be implemented for the additive manufacturing of a medical component 11 insertable, at least in segments, into an object, i.e., in particular into a human being or an animal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Herzog that teach using an additive manufacturing process to form the base body of the shaft into the teachings of ([0010] of Herzog).
Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0154981to Mankowski in view of US 2020/0113698 to Herzog et al. (hereinafter “Herzog”) and in further view of U.S. Publication No. 2016/0030707 to Dillon.
Regarding claim 5, modified Mankowski teaches the instrument of claim 1, but neither Mankowski nor Herzog expressly teach further comprising a connection channel that is formed in the shaft and that connects the second channel and the at least one auxiliary cooling channel.
However, Dillion teaches of an analogous endoscopic device further comprising a connection channel that is formed in the shaft and that connects the second channel and the at least one auxiliary cooling channel (Figs. 1-3-crossover port 114; see [0042] - two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mankowski to include a connection channel that is formed in the shaft and that connects the second channel and the at least one auxiliary cooling channel, as taught by Dillion. It would have been advantageous to make the combination so that the first lumen and the second are in fluid communication with each other ([0007] of Dilion).
Regarding claim 6, 
However, Dillion teaches of an analogous endoscopic device wherein the connection channel is arranged in or adjacent to a distal end region Fig. 1-crossover port 114 and distal portion 106; [0042] - The crossover port 114 may extend in a portion of the web 418 such that two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mankowski, as modified by Dillion, to include the connection channel arranged in or adjacent to a distal end region, as taught by Dillion. It would have been advantageous to make the combination so that the first lumen and the second are in fluid communication with each other ([0007] of Dillon).
Regarding claim 15, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the second channel accommodates in its distal end region a lens assembly ([0076]- the capsule 12 a comprises a micro camera 12 a 6 with a lenses 12 a 3), but neither Mankowski nor Herzog expressly teach a lens assembly which is arranged in front of an image sensor.
However, Dillion teaches of an analogous endoscopic device wherein the second channel accommodates in its distal end region a lens assembly, which is arranged in front of an image sensor ([0023]- ome example configurations of the visualization system may include a combination of an image sensor (such as a complementary metal-oxide-semiconductor (CMOS) image sensor, a charge-coupled device (CCD) sensor, or a fiber-optic based image sensor, as non-limiting examples), a lens…).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mankowski to include a ([0023] of Dillion).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0154981to Mankowski in view of US 2020/0113698 to Herzog et al. (hereinafter “Herzog”) and in further view of U.S. Publication No. 2017/0189053 to Otusbo.
Regarding claim 7, modified Mankowski teaches the instrument of claim 1, but neither Makowski nor Herzog expressly teach wherein the at least one auxiliary cooling channel is arranged as a blind hole and closed at the distal end of the shaft.
However, Otsubo teaches of an analogous endoscopic device wherein the at least one channel is arranged as a blind hole and closed at the distal end of the shaft ([0073]- In this illustrated embodiment, the insertion hole 210 is a blind hole, meaning the insertion hole 210 is closed at its distal end).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary cooling channel of modified Mankowski to be arranged as a blind hole and closed at the distal end of the shaft, as seen above in the teachings of Otsubo. It would have been advantageous to make the combination to observe the inside of a living body ([0075] of Otsubo).
Regarding claim 13, modified Mankowski teaches the instrument of claim 1, wherein the base body is tapered towards the distal end.
However, Otusbo teaches of an analogous endoscopic device wherein the base body is tapered towards the distal end (Fig. 1- dissecting section 220)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base body of modified Mankowski to include it tapering towards the distal end, as seen above in the teachings of Otusbo.  It would have been advantageous to make the combination in order to observe the inside of a living body [0075] of Otusbo).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0154981to Mankowski in view of US 2020/0113698 to Herzog et al. (hereinafter “Herzog”) and in further view of U.S. Publication No. 2010/0160813 to Ohno et al. (hereinafter “Ohno”).
Regarding claim 8, modified Mankowski teaches the instrument of claim 1, but neither Mankowski nor Herzog expressly teach wherein the at least one auxiliary cooling channel accommodates a heat removal element to dissipate heat from the distal end to the proximal end.
However, Ohno teaches of an analogous endoscopic device wherein the at least one auxiliary cooling channel accommodates a heat removal element to dissipate heat from the distal end to the proximal end (Fig. 2- cooling sheet 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary cooling channel of modified Mankowski to include a heat removal element to dissipate heat from the distal end to the proximal end, as taught by Ohno. It would have been advantageous to make the combination in order to cool the distal end to a predetermined temperature ([0086] of Ohno).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0154981to Mankowski in view of US 2020/0113698 to Herzog et al. (hereinafter “Herzog”) and in further view of U.S. Publication No. 2014/0336456 to Demers et al. (hereinafter “Demers”).
Regarding claim 10, modified Mankowski teaches the instrument of claim 1, but neither Mankowski nor Herzog expressly teach wherein the first channel comprises a kidney-shaped cross section, and wherein the second channel is adjacent to a concave section of the kidney-shaped cross- section.
However, Demers teaches of an analogous endoscopic device wherein the first channel comprises a kidney-shaped cross section (Fig. 5 – working channel 112; [0095] - An endoscope probe sheath is disclosed with a reniform shaped (i.e. kidney shaped) working channel), and wherein the second channel is adjacent to a concave section of the kidney- shaped cross-section (Fig. 5 – objective lens 104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first channel of modified Mankowski to utilize a kidney-shaped cross section, as seen above in the teachings of Demers. It would have been advantageous to make the combination in order to maximize the cross sectional area of the working channel while minimizing the cross-sectional height ([0095] of Demers).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795